Case 5:19-cv-00988-AFM Document 29 Filed 07/31/20 Page 1 of 1 Page ID #:4810



 1

 2
                                                                       JS-6
 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
 8                         CENTRAL DISTRICT OF CALIFORNIA
 9

10       ANNA CRISTINA C., 1                          Case No. 5:19-cv-00988-AFM
11                          Plaintiff,
               v.                                     JUDGMENT
12

13
         ANDREW SAUL,
         Commissioner of Social Security,
14
                            Defendant.
15

16            In accordance with the Memorandum Opinion and Order Affirming Decision
17   of Commissioner filed concurrently herewith,
18            IT IS ORDERED AND ADJUDGED that the Commissioner’s decision is
19   AFFIRMED.
20

21   DATED: 7/31/2020
22

23                                               ____________________________________
                                                      ALEXANDER F. MacKINNON
24                                               UNITED STATES MAGISTRATE JUDGE
25

26
     1  Plaintiff’s name has been partially redacted in accordance with Federal Rule of Civil Procedure
27
     5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.
